Reply to the Attention of Michael Shannon Direct Line Direct Fax Email Address Michael.shannon@mcmillan.ca Our File No. 58981V-6 Date November 29, 2012 Via EDGAR Correspondence United States Securities and Exchange Commission treet, N.E. Washington, D.C. United States of America 20549 Attention: Ms. Tia L. Jenkins, Division of Corporation Finance Dear Sirs/Mesdames: Re: Pacific Copper Corp. Form 10-K for Fiscal Year Ended October 31, 2011 Filed February 14, 2012 File No.000-52495 We write in furtherance of our letter, dated October 30, 2012, on behalf of Pacific Copper Corp. (the “Company”) to the United States Securities and Exchange Commission (the “Commission”) in which the Company advised that it expected it would have the Interactive Data files and amended filings as well as the Form 10-Q for the quarterly period ended July 31, 2012 submitted on or before November 30, 2012.The Company is still actively working on raising working capital to complete and file such documentation and will require additional time in order to fully respond to the Commission’s letter of October 18, 2012.The Company anticipates that it will be able to complete and file the required documentation on or before January 15, 2013. In the meantime, please feel free to contact the undersigned at (604) 893-7638 should you have any questions or concerns. Yours very truly, /s/ Michael Shannon Michael T. Shannon cc:Pacific Copper Corp.
